DISMISS and Opinion Filed April 12, 2016.




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00020-CV

                 IN THE INTEREST OF H.L.W. AND M.E.W., CHILDREN

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-54347-2015

                                 MEMORANDUM OPINION
                          Before Justices Fillmore, Stoddart, and Schenck
                                   Opinion by Justice Stoddart
       The clerk’s record is past due. After receiving notice from the district clerk’s office that

appellant had not paid the clerk’s fee, we ordered appellant, on March 15, 2016, to file, within

ten days, either written verification that he has paid or made arrangements to pay the clerk’s fee

or written documentation that he has been found entitled to proceed without payment of costs.

We cautioned appellant that if we did not receive the required documentation within the time

specified, we may dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b). As

of today’s date, appellant has not responded. Accordingly, we dismiss the appeal. See TEX. R.

APP. P. 37.3(b), 42.3(b), (c).


160020F.P05


                                                   /Craig Stoddart/
                                                   CRAIG STODDART
                                                   JUSTICE